RICE, J.
If the truth of one good plea in bar of the action is duly established by verdict, the defendant is entitled to judgment, although all his other pleas are both bad and false. — Barber v. Dixon, 1 Wilson’s Rep. 44 ; Firemen’s Insurance Co. of Mobile v. Cochran & Co., at the present term; Worford v. Isbel, 1 Bibb’s Rep. 247.
In the present case, the jury found all the issues (including the issue on the second plea) for the defendants. That plea was not demurred to, and no error has been committed by the court below in relation to it. That plea is good, and the proof of its truth absolutely destroys the plaintiff’s action. Watkins v. Baird, 6 Mass. R. 506 ; Thompson v. Lockwood, 15 Johns. R. 256 ; 2 Greenl. Ev. § 302.
As the court below committed no error in relation to that plea, we are not authorized to deprive the defendants of the benefit of the verdict establishing its truth, merely because the court below may have committed errors in its rulings as to other and independent pleas. If there was error in overruling the demurrers to the third and fourth pleas, such error had no connection with and no influence upon the second plea, nor did it contribute in any way to the proof of the truth of that plea. We do not here allow to the defendants any benefit from their third and fourth pleas. We consider those two pleas as, in effect, stricken out of the record. The verdict ascertaining the truth of the second plea is sufficient, per se, to sustain the judgment for the defendants.
If the verdict had been general for the defendants, ánd had not shown affirmatively that the jury found “ the issues in favor of the defendants”, it is possible we might have held that we would not interpret the verdict as finding all the issues for the defendants ; and that, therefore,' the error in any of the rulings of the court as to the third and fourth pleas, would be ground of reversal, if indeed such error was found to exist. But as the verdict shows clearly that the jury found the issue on the second plea, as well as the issues on the other pleas, in favor of the defendants, the rulings of the court as to the third and fourth pleas, .even if erroneous, constitute no ground of reversal; because there was no error committed by the *47court as to the second plea, and the finding of the truth of that plea, per se, absolutely destroys the plaintiff’s action.
We do not decide whether there was error in the rulings of the court as to the third and fourth pleas, or as to the replications to the fourth plea. If there was, it is error from which it is clear no injury resulted to the plaintiff.
The judgment is affirmed.